     Case 2:18-cv-03213-KJM-DMC Document 25 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANTE BOWENS,                                      No. 2:18-CV-3213-KJM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    RICK HILL,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion,

19   ECF No. 24, for an extension of time to file objections to the Court’s February 17, 2021, findings

20   and recommendations. Good cause appearing therefor, Petitioner’s motion is granted. Petitioner

21   may file objections within 20 days of the date of this order.

22                  IT IS SO ORDERED.

23   Dated: March 9, 2021
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
